Citation Nr: 1622914	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-14 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 for convalescence due to service-connected disability beyond August 31, 2007.

2.  Entitlement to a rating in excess of 30 percent for status post right total knee replacement.

3.  Entitlement to a rating in excess of 10 percent for left knee meniscus repair with osteoarthritis in the lateral and patellofemoral compartments.

4.  Entitlement to a rating in excess of 10 percent for right ankle avulsion fracture residuals.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from September 1958 to September 1970.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from August 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The claims were remanded by the Board in September 2014 for a hearing before a representative of the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, through his representative, requested a hearing before a member of the Board in an August 2014 statement.  Following a Board remand to schedule the requested hearing, an in-person hearing was scheduled for July 2015.  On the day of the hearing, however, the Veteran's representative indicated that the Veteran would not be able to attend the scheduled hearing due to confusion regarding the date of the hearing and the Veteran's poor health.  The representative requested that the Veteran be rescheduled for a videoconference hearing in the near future.  

The Veteran has a right to request a hearing before the issuance of a Board decision.  38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2015).  An initial request for a different date for a scheduled hearing need not include grounds for the request if received within 60 days from the date of the letter of notification of the hearing or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  See 38 C.F.R. § 20.702(c)(1) (2015).  As the request to reschedule the hearing was not timely, an extension of time for the appearance at a hearing will be granted only for good cause.  The motion for a new hearing date must be in writing and must explain why a new hearing date is necessary.  See 38 C.F.R. § 20.702(c)(2).  In this case, the Veteran's representative explained that the Veteran missed the hearing due to confusion regarding the date of the hearing and as a result of health problems.  This conversation was reduced to writing by an RO representative.  In light of the foregoing, the Board concludes that good cause for rescheduling the hearing has been received and the Veteran should be scheduled for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule the Veteran for a videoconference hearing before the Board for the above-listed issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




